DETAILED ACTION
Election/Restrictions
Applicant’s election of species gp96, ZIKV protein, prM and E, SEQ ID NO: 2, 10, 11 and ZIKV infection, in the reply filed on July 6, 2022 is acknowledged.  Claims 16 and 17 are withdrawn from consideration being directed to non-elected subject matter.

Specification
	The specification is objected to because paragraph [0151] has amino acid sequences that require sequence identifiers.  If the sequences are already of record in the sequence listing, then paragraph [0151] may be amended to insert the sequence identifiers.  If the sequences are not of record in the sequence listing, then please see 37 CFR 1.821(a)(1) and (a)(2) for instructions to submit a new sequence listing.

Claims Summary
Claim 1 and its dependent embodiments are directed to an expression vector comprising:
A nucleic acid encoding a fusion protein comprising a chaperone protein, gp96 (e.g., SEQ ID NO: 2 (claims 9 and 57)), and an Fc fragment of an IgG immunoglobulin, or a fragment thereof.  The fusion protein comprises SEQ ID NO: 8 (claim 14); and,
A nucleic acid encoding a ZIKV protein or antigenic portion thereof, e.g., prM (SEQ ID NO: 10) and/or E (SEQ ID NO: 11) (claims 18-21 and 57);
wherein each nucleic acid is operably linked to a promoter.  
The promoters are different (claim 2).  The promoter linked to the fusion protein is a CMV or a metallothionein (Mth) promoter (claim 3).  The nucleic acids, i and ii, are present on the same expression vector, or different expression vectors (claim 5).  The expression vector system further comprises a nucleic acid encoding a BPV E1 protein and/or a BPV E2 protein, SEQ ID NO: 19 and 22, respectively (claims 22 and 23).  The expression vector system does not comprise a nucleic acid encoding E5, E6, E7 (claim 24).  Also claimed is mammalian host cell comprising the expression vector (claim 27).
	Claim 38 is directed to a method of eliciting an immune response against flavivirus (e.g., ZIKV (claim 40)) in a subject by administering the expression vector, or a population of cells transfected with the expression vector.  Claim 39 is directed to a method of treating or preventing a flavivirus infection (e.g., ZIKV claim 42)) in a subject (e.g., pregnant female (claim 45)) by administering the expression vector, or a population of cells transfected with the expression vector.  Claim 56 is directed to a method of treating or preventing a flavivirus infection in a subject by administering an expression vector comprising a sequence having at least 95% identity with SEQ ID NO: 35, or a population of cells transfected with the expression vector (claim 56).  SEQ ID NO: 35 represents the expression vector “B45” which expresses gp96-Ig and ZIKV prM and E.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 27 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 27 is directed to a mammalian host cell comprising an expression vector.  As the mammalian host cell can be present in a human organism, the claim encompasses a human organism.  Amendment of claim 27 to recite, “An isolated mammalian host cell”, or equivalent language, would overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites, “which does not comprise a nucleic acid encoding an E5 sequence, E6 sequence, E7 sequence.”  The source of the E5, E6 and E7 sequences is not identified.  Without a source, one cannot determine what the sequences are.  Further, it is not clear whether the embodiment of claim 24 lacks E5, E6 and E7, since there is no conjunction in the phrase.  The metes and bounds of the claims cannot be determined.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 42, 45 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting a ZIKV infection in a subject wherein the expression vector system’s ZIKV antigen comprises prM and E, does not reasonably provide enablement for a method of inhibiting with any other ZIKV antigen, nor a method of treating an existing infection, nor a method of preventing an infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The breadth of the claims encompasses i) the treatment of an existing ZIKV infection in a subject, and ii) the prevention of a ZIKV infection, both with any ZIKV antigen.  Treatment is understood to mean that a subject exhibiting disease associated with ZIKV infection experiences amelioration of a symptom(s) as a result of receiving the claimed expression vector.  Prevention is understood to mean that not one virion enters one cell, which is not possible, thus the suggested language is “inhibit” an infection as an alternative to capture the prophylactic nature of “prevent” an infection.  As for the use of any ZIKV antigen, this encompasses antigen portions from not only prM and/or E, but also from non-structural proteins.
The nature of the invention is the administration of a vector that will express a ZIKV antigen and induce a CTL response in the placenta and/or decidua, thus providing protection to the fetus against ZIKV upon subsequent infection (see paragraph [0008] of the specification).
The state of the art regarding ZIKV vaccination is showing progress.  Kum et al. (Emerging Microbes & Infections, 2020, 9(1):520-533) discloses a YF-ZIKVprM/E construct that protected mice and pups of vaccinated females against ZIKV challenge (see page 521, left column, first full paragraph).  Kum comments, “Whether CD8+ T cells play a role in the protective efficacy of the vaccine remains elusive and debatable”, see pages 520-521, bridging paragraph.  Pattnaik et al. (Vaccines, 2020, 8, 266, 19 pages, “Pattnaik”) discloses a general state of the art summary of vaccine candidates, indicating that progress is being made, but protective efficacy remains to be confirmed (see abstract).  Pattnaik’s Table 1 discloses the various constructs with an emphasis on prM/E or whole virion as the antigen component.  Also disclosed is the use of prM and NS1 as vaccine candidates in development (see second page, last full paragraph, last sentence).  Taken together, while there is progress on several fronts, protective efficacy has not been achieved, and the vaccine candidates are not indicated for treatment of existing disease.
The specification’s guidance is directed to a particular expression vector(s) construct that expresses a gp96-Fc fusion protein and ZIKV prM and E antigen (see examples 2 and 3, and Figure 7, for example).  Applicant’s experiments demonstrated induction of CTL responses specific for ZIKV in the decidua of mice receiving the expression vector.  No challenge experiments appear to have been performed, thus the protective efficacy of the vector is not established.  There are no experiments that speak to an existing infection and associated disease being improved by administration of the expression vector.
Given the breadth of the claims, the nature of the invention, the limited guidance in the specification, the limited working examples, and the state of the art which speaks to the lack of a protective vaccine in humans and the lack of treatment for existing disease with vaccine constructs, it would require undue experimentation to practice the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 18, 20, 24, 27, 38-40, 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Podack et al. (US 2014/0286991 A1, cited in the IDS filed 7/13/2021, “Podack”) in view of Weiner et al. (US 2021/0315987 A1, priority to February 25, 2016).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Podack discloses methods of inducing an immune response in humans by administering an isolated, live cell comprising a vector or polynucleotide encoding a fusion protein gp96-Fc and an antigen to induce an immune response (see paragraphs [0034], [0037]-[0039], [0045], [0046] and [0048]) (claims 5, 38 and 39).  A second vector expressing a viral molecule is administered separately, or is in the same cell on a second vector (see paragraph [0041]) (claim 5).  Promoters include CMV and human metallothionein (Mth promoter) (see paragraph [0062]).  Although not explicitly stated, each vector in Podack’s construct requires a promoter (claim 1).  The host cell is mammalian (see paragraph [0065]) (claim 27).  
Podack discloses the use of any viral antigen and names immunogens from viral antigens of equine encephalitis viruses, dengue viruses, encephalitis viruses and yellow fever viruses (see paragraph [0071]), which are flaviviruses, but does not specifically name the flavivirus, ZIKV, nor the particular proteins prM and E.  However, it would have been obvious to have extended Podack’s suggestion to use any viral antigen to ZIKV (claim 1).  One would have been motivated to do so because it is a pathogen of global concern, against which a vaccine is desirable.  Weiner discloses the need for ZIKV vaccines, noting increased numbers of outbreaks in 2015-2016 and the mother-to-child transmission and disease (see paragraphs [0004]-[0006]).  Weiner teaches vaccine constructs comprising ZIKV prM and E polynucleotides operably linked to a promoter, such as CMV or Mth, and their encoded polypeptides (see paragraphs [0007] and [0099]) (claims 18, 20, 40, 42 and 24 (since there is no mention of E5, E6 and E7 in Weiner’s construct)).  One would have had a reasonable expectation of success since ZIKV is a flavivirus, similar to those outlined in Podack, and in view of Podack’s suggestion to use any viral antigen in the construct.  
Claim 45 is directed to an embodiment wherein the subject is a pregnant female.  Weiner discloses the need for ZIKV vaccines, noting mother-to-child transmission and disease (see paragraphs [0004]-[0006]).  Weiner’s working examples are directed to mice, and the human clinical trials specifically exclude pregnant women.  However, it would have been obvious to have administered Podack’s construct expression Weiner’s ZIKV prM and E to pregnant mice in order observe whether the construct is capable of inhibiting transmission to pups and subsequent disease.  One would have had a reasonable expectation of success, given that the experiments in mice showed that the prM and E constructs were immunogenic and showed inhibition of ZIKV infection upon challenge (see Weiner’s Examples).
Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Podack et al. (US 2014/0286991 A1, cited in the IDS filed 7/13/2021, “Podack”) in view of Weiner et al. (US 2021/0315987 A1, priority to February 25, 2016) as applied to claim 1 above, and further in view of Pramod Srivastava (WO 200152791 A2, “Srivastava”).  Claim 9 is directed to an embodiment wherein the gp96 protein comprises SEQ ID NO: 2.
The teachings of Podack are outlined above.  While Podack discloses the use of gp96, a sequence comprising SEQ ID NO: 2 is not disclosed.  However, it would have been obvious to have used any known gp96 sequence for Podack’s construct, with a reasonable expectation of success.  Podack discloses the use of a generic gp96, noting that it may be naturally occurring or a recombinantly derived mutant (see paragraph [0024]).  Srivastava discloses an 803 aa sequence representing gp96 that contains a sequence that is 100% identical to Applicant’s SEQ ID NO: 2 (715 aa), see claim 52, and Figure 2C.  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Podack et al. (US 2014/0286991 A1, cited in the IDS filed 7/13/2021, “Podack”) in view of Weiner et al. (US 2021/0315987 A1, priority to February 25, 2016) as applied to claims 1 and 18 above, and further in view of Graham et al. (US Patent 10,898,566 B2, priority to 62/396,613, filed 9/19/2016, “Graham”).  Claims 19 and 21 are directed to embodiments wherein the prM and/or E sequences comprise SEQ ID NO: 10 and/or SEQ ID NO: 11.
The teachings of Podack and Weiner are outlined above.  While Weiner discloses the use of ZIKV prM and E, the sequences of SEQ ID NO: 10 and 11 are not disclosed.  However, it would have been obvious to have used any known prM and E sequence for Podack’s construct.  Graham discloses ZIKV prM and E immunogen proteins and corresponding nucleic acid molecules (see cols. 3 and 4, bridging paragraph).  Table 3 discloses SEQ ID NO: 78 (692 aa), which contains sequences that are 100% identical to SEQ ID NO: 10 (168 aa) and SEQ ID NO: 11 (500 aa), representing prM and E of ZIKV.  One would have had a reasonable expectation of success using Graham’s sequences, since Weiner discloses ZIKV E generically (see paragraph [0066]), not limited to any particular E sequence.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 2, 3, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Podack et al. (US 2014/0286991 A1, cited in the IDS filed 7/13/2021, “Podack”) in view of Weiner et al. (US 2021/0315987 A1, priority to February 25, 2016), as applied to claim 1, and further in view of Eckhard Podack (US Patent 10,279,020 B2, “the ‘020 Patent”).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
The teachings of Podack and Weiner are outlined above.  Additionally, Podack discloses the use of viral vectors generically, including DNA viral vectors for the expression construct (see paragraph [0078]).  Each vector in Podack’s expression construct requires a promoter, and promoters include CMV and human metallothionein (Mth promoter) (see paragraph [0062]).
Podack discloses the use of viral vectors generically, but does not name BPV.  However, it would have been obvious to have selected any viral vector for Podack’s expression constructs, given the general suggestion by Podack (see paragraph [0078]), with a reasonable expectation of success.  It would also have been obvious to have selected any appropriate promoter for expressing the genes of interest, with a reasonable expectation of success.  The ‘020 Patent discloses a BPV vector expressing two genes under two different promoters, CMV and Mth (see Figure 6, a BPV vector with CMV and Mth promoters, respectively, for two expression cassettes in a single vector) (claims 2 and 3).  The ‘020 Patent discloses SEQ ID NO: 4, which is 100% match in content and length to SEQ ID NO: 19, a BPV E1 sequence, and SEQ ID NO: 5, which is a 100% match in content and length to SEQ ID NO: 22, a BPV E2 sequence (claims 22 and 23).  Given the generic suggestions by Podack, one would have been motivated to use any known viral vector and select any desired promoters for expression of the construct, as seen in the ‘020 Patent.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Podack et al. (US 2014/0286991 A1, cited in the IDS filed 7/13/2021, “Podack”) in view of Weiner et al. (US 2021/0315987 A1, priority to February 25, 2016), Pramod Srivastava (WO 200152791 A2, “Srivastava”) and Graham et al. (US Patent 10,898,566 B2, priority to 62/396,613, filed 9/19/2016, “Graham”).  Claim 57 is directed to an expression vector comprising a nucleic acid encoding SEQ ID NO: 2 (gp96), and a nucleic acid encoding SEQ ID NO: 11 (ZIKV E), wherein each nucleic acid is operably linked to a promoter.
Podack discloses methods of inducing an immune response in humans by administering an isolated, live cell comprising a vector or polynucleotide encoding a fusion protein gp96-Fc and an antigen to induce an immune response (see paragraphs [0034], [0037]-[0039], [0045], [0046] and [0048]).  A second vector expressing a viral molecule is administered separately, or is in the same cell on a second vector (see paragraph [0041]).  Promoters include CMV and human metallothionein (Mth promoter) (see paragraph [0062]).  Although not explicitly stated, each vector in Podack’s construct requires a promoter.  
Podack discloses the use of any viral antigen and names immunogens from viral antigens of equine encephalitis viruses, dengue viruses, encephalitis viruses and yellow fever viruses (see paragraph [0071]), which are flaviviruses, but does not specifically name the flavivirus, ZIKV, nor the particular proteins prM and E.  However, it would have been obvious to have extended Podack’s suggestion to use any viral antigen to ZIKV.  One would have been motivated to do so because it is a pathogen of global concern, against which a vaccine is desirable.  Weiner discloses the need for ZIKV vaccines, noting increased numbers of outbreaks in 2015-2016 and the mother-to-child transmission and disease (see paragraphs [0004]-[0006]).  Weiner teaches vaccine constructs comprising ZIKV prM and E polynucleotides operably linked to a promoter, such as CMV or Mth, and their encoded polypeptides (see paragraphs [0007] and [0099]).  One would have had a reasonable expectation of success since ZIKV is a flavivirus, similar to those outlined in Podack, and in view of Podack’s suggestion to use any viral antigen in the construct.
While Podack discloses the use of gp96, a sequence comprising SEQ ID NO: 2 is not disclosed.  However, it would have been obvious to have used any known gp96 sequence for Podack’s construct, with a reasonable expectation of success.  Podack discloses the use of a generic gp96, noting that it may be naturally occurring or a recombinantly derived mutant (see paragraph [0024]).  Srivastava discloses an 803 aa sequence representing gp96 that contains a sequence that is 100% identical to Applicant’s SEQ ID NO: 2 (715 aa), see claim 52, and Figure 2C.    
As for the particular sequence of SEQ ID NO: 11, Graham discloses ZIKV E immunogen proteins and corresponding nucleic acid molecules (see cols. 3 and 4, bridging paragraph).  Table 3 discloses SEQ ID NO: 78 (692 aa), which contains a sequence that is 100% identical to SEQ ID NO: 11 (500 aa), representing ZIKV E.  It would have been obvious to have selected any known ZIKV E sequence with a reasonable expectation of success, since Weiner discloses ZIKV E generically (see paragraph [0066]), not limited to any particular E sequence.
Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Claim 14 is objected to for being dependent on a rejected claim, but would otherwise be allowable if rewritten in independent form because SEQ ID NO: 8 is free of the prior art of record.
Please note that a sequence comprising SEQ ID NO: 35, and a sequence at least 95% identical to SEQ ID NO: 35, are free of the prior art of record.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648